Citation Nr: 1719490	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  06-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from September 3, 1996 to October 26, 2001. 

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from October 1965 to October 1968.

This case has a lengthy procedural history. In October 1992, the Veteran mailed a claim to the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, seeking service-connected disability benefits for PTSD and pancreatitis. The RO issued a rating decision denying the pancreatitis claim, but this decision did not mention PTSD. The Veteran later renewed his PTSD claim, and the RO granted service-connection for PTSD in September 2001. 

In its September 2001 decision, the RO awarded the Veteran a disability rating of 70 percent for PTSD and assigned June 2000 - the date VA received the renewed claim for PTSD benefits - as the effective date of his award of service connection for PTSD. 

In October 2001, the RO received the Veteran's application for a total disability rating based on individual unemployability (TDIU). The RO granted the Veteran's TDIU claim and assigned October 26, 2001 - the day of the Veteran's resignation from his most recent job - as the effective date of his TDIU benefits.

In February 2005, the Veteran applied for an effective date of October 1992 for his PTSD benefits. The RO denied his claim, and the Veteran appealed to the Board of Veterans Appeals (Board), which denied his claim for an earlier effective date in December 2007. 

The Veteran appealed and in a December 2008 Order, the United States Court of Appeals for Veterans Claims remanded the earlier effective date claim back to the Board, on the joint motion of the Veteran and VA's General Counsel. 

In April 2009, the Court returned the case to the Board.  The Board remanded the case to the RO for further development. The RO then issued a supplemental statement of the case, denying the Veteran's claim for an earlier effective date and, pursuant to the Board's remand instructions, returning the case to the Board. 

The Veteran, along with his friend, M.W., testified at a second hearing, this time by videoconference, in December 2010. 

In February 2011, the Board granted the Veteran's claim and assigned October 27, 1992 as the effective date of the Veteran's award of service connection for PTSD. The RO issued a rating decision in April 2011 awarding the Veteran a 70 percent disability rating effective October 27, 1992. The Veteran filed a timely notice of disagreement, in which he sought a higher rating from October 1992 to October 2001 "to include entitlement to a TDIU rating during that period." 

In March 2015, the claims were returned to the Board, at which time the Board remanded the claim for additional development, including employment and social Security Administration (SSA) records.

In a March 2016 rating decision, the RO granted entitlement to a TDIU from October 27, 1992 through September 2, 1996.  The rating decision continued the Veteran's TDIU from October 27, 2001.  In September 2016, the Veteran filed a notice of disagreement with this decision, contending that the Veteran is entitled to a TDIU for the entire period on appeal. 

In February 2011, the Veteran filed claims of service connection for ischemic heart disease and residuals of a stroke.  These claims have yet to be adjudicated by the agency of original jurisdiction (AOJ).  Therefore, they are referred to the AOJ for the appropriate action.  38 C.F.R. § 19.9 (b) (2016). There Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits. VA now requires that claims be made on a specific claim form prescribed by the Secretary.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From September 3, 1996 to October 26, 2001, the Veteran was performing substantially gainfully employment, performing work that was not sheltered or marginal.  He was able to accommodate his symptoms by certain trip selection, but earned income in excess of the poverty level.


CONCLUSION OF LAW

From September 3, 1996 to October 26, 2001, the criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits. See 38 C.F.R. §§ 3.102, 3.159 and 3.326. VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory VCAA notice, and proper assistance.  A Board hearing was held during which the appellant received assistance in developing the claim.  The Board has complied with the prior Board and Court remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). The claims have been properly developed.  A decision can proceed.

Law and analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b). As the Veteran is in receipt of a 70 percent rating for his PTSD, he meets the schedular requirements for a TDIU.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. 38 C.F.R. § 4.16 (a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).

The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. This is the focus of the Veteran's argument. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16 (a).

While the term sheltered workshop is not defined in the regulation applicable to TDIU, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities." Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed May 18, 2017).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Between September 3, 1996 and October 26, 2001, the Veteran was employed as a bus driver.  The Veteran contends that although he was employed during this time period, his employment should be considered sheltered or protected because the Veteran's work was "on an on-call basis, was part-time, the scope of the work was narrower than the typical requirements of a bus driver, and [the Veteran] was able to pick preferred driving routes.  He drove autistic and non-verbal children, and accepted the jobs others preferred not to accept in order to continue working, such as long distance jobs and jobs on nights or weekends." 

In support of his claim, the Veteran submitted a November 2012 statement from J.P., Ph.D., who evaluated the Veteran's PTSD in June 2009.  Regarding the Veteran's employment from 1996 through October 2001, Dr. P. stated that the Veteran's job "could not be considered as substantially gainful employment."  Specifically, Dr. P. stated that the Veteran reported that he was an hourly employee and worked between 15 and 20 hours per week for half the year, making an average of $10 per hour.  Dr. P. concluded that the Veteran's annual salary was approximately $4420.  He also stated that the Veteran was told he was allowed to collect SSDI income while he was working because he was advised by SSA that it did not "regard what [the Veteran] was doing as a real job." 

Dr. P. further opined that the Veteran's PTSD rendered him unable to secure or follow substantially gainful employment during those years as he had symptoms of intrusive, distressing recollections, difficulty concentrating or focusing, fatigue, hypervigilance, an easy startle response, panic attacks, clouded judgment, and intolerance of others.

The Veteran also submitted a November 2015 vocational employability assessment, completed by a certified rehabilitation specialist.  She noted that in 1996, the Veteran "returned to work, part time, per diem, driving handicapped children, terminating this employment in 2001."  She stated that his employment as a non-profit van driver was considered sheltered employment because "it was on an on-call basis, was part-time, the scope of the work was less than the typical requirements of a bus driver, and [the Veteran] was able to pick preferred driving routes."   

Social Security Administration (SSA) Statement of Earnings shows that from 1996 to 2001, his earnings were above the poverty threshold.  The Veteran's yearly earnings were as follows: $6018.25 in 1996, $20623.77 in 1997, $23737.34 in 1998, $20581.81 in 1999, $26152.22 in 2000, and 26252.93 in 2001.  The poverty line for those years ranged between $7740 in 1996 to $9590 in 2001.  

The question before the Board is whether the Veteran's employment with the bus company between September 3, 1996 and October 27, 2001 constituted marginal or protected employment.  The Board concludes that it does not, and therefore the Veteran is not entitled to a TDIU during this period.  It is again noted that the TDIU was in effect prior to September 3, 1996, so he was only employed for part of that year.

Although the Dr. P. stated that the Veteran reported being employed part-time, the SSA records of his income showed that his earnings were above the poverty threshold.  The fact that the Veteran may work part-time instead of full time or as a driver because of service-connected disabilities is not the deciding factor. Rather, the question is whether substantially gainful work of any kind is precluded given the claimant's education and experience. The evidence shows that the Veteran is able to follow substantially gainful employment consistent with his education and work experience. 

The Veteran was employed at a transportation company, and there is no evidence in the record, to include any assertions from the Veteran, that this company was a protected environment, to include a rehabilitation service, day treatment, training, family business, sheltered workshop, and/or employment opportunity to individuals with disabilities. The evidence does not indicate that the Veteran was working for a family member or being provided special accommodations at his job that would be the equivalent of a sheltered workshop. Although the Veteran stated that he was provided with the ability to choose non-preferred routes and was able to limit his interactions with others during the course of his employment, there is no evidence that the Veteran was unable to complete his job duties during this period or that the Veteran had duties significantly different than other drivers in this company.  The weight of the evidence shows that the Veteran's service-connected PTSD caused significant effects on his employability. This is reflected in the 70 percent rating assigned to the PTSD. However, the Board finds that the PTSD did not render him unemployable from September 3, 1996 to October 27, 2001.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner."). The Board has the ultimate authority to decide whether or not the Veteran is employable and finds that the Veteran's employment was not considered marginal or a sheltered environment.  Accordingly, the Board finds that entitlement to a TDIU is not warranted from September 3, 1996 to October 27, 2001.


ORDER

Entitlement to a TDIU between September 3, 1996 and October 27, 2001 is denied.  


REMAND

Remand is necessary to afford the Veteran a VA examination to assess the severity of his PTSD.  

The Veteran's most recent VA examination for PTSD was in several years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, remand is necessary.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, any available records of recent treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding relevant treatment records with the claims file.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.  All attempts to obtain records should be documented in the claims folder.

2. Afford the Veteran a VA examination to assess the severity of his PTSD.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner. All necessary tests and studies should be performed in order to assess the degree of symptomatology attributable to the service-connected PTSD.

The examiner is asked to conduct a complete examination, and to obtain a detailed mental status. The examiner is also asked to comment on the functional impact the psychiatric disability has on work. The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.

The report of the examination should contain a detailed account of all clinical manifestations of the condition. A Global Assessment of Functioning (GAF) score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

3. After taking any further development deemed appropriate, readjudicate the claim. If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


